PER CURIAM:
Henry R. Link appeals the tax court’s order (1) upholding the Commissioner’s determination of deficiencies and penalties with respect to Link’s 1998 through 2001 federal income tax liability and (2) denying Link’s motion to reopen the record in order to submit additional evidence. Our review of the record and the tax court’s opinion discloses no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Link v. Commissioner, IRS, No. 04-11065 (U.S.T.C. July 24, 2006). We deny Link’s motion to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.